                    Case
                       Case
                         1:18-cv-01159-PKC
                            18-1597, Document
                                           Document
                                              169, 11/01/2018,
                                                      110 Filed2424100,
                                                                 11/01/18Page1
                                                                           Pageof11of 1

                                                                                            N.Y.S.D. Case #
                                                                                            18-cv-1159(PKC)
      18-1597-cv
      Ragbir, et al. v. Homan, et al.


                                         UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

             At a stated term of the United States Court of Appeals for the Second Circuit, held
      at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
      York, on the 1st day of November, two thousand eighteen.
      PRESENT: JOHN M. WALKER, JR.,
                 PIERRE N. LEVAL,
                 CHRISTOPHER F. DRONEY,
                             Circuit Judges.
      _______________________________________________
      RAVIDATH LAWRENCE RAGBIR, et al.,
                                                                                            Nov 01 2018
                             Plaintiffs-Appellants,

                                        v.                                      No. 18-1597-cv

      THOMAS D. HOMAN, in his official capacity as Deputy
      Director and Senior Official Performing the Duties of the
      Director of U.S. Immigration and Customs Enforcement, et
      al.,
                                 Defendants-Appellees.
      _______________________________________________

              Plaintiffs-Appellants appeal from the district court’s denial of a preliminary
      injunction to stay the removal of Appellant Ravidath Lawrence Ragbir. Ragbir’s removal
      is currently subject to a stay entered by the District Court for the District of New Jersey in
      Ragbir v. United States, No. 2:17-cv-1256, 2018 WL 1446407 (D.N.J. Mar. 23, 2018).
      Appellants moved in this Court for a stay of removal pending the outcome of this appeal.
      Dkt. # 44. On August 15, 2018, the Court expedited the appeal and ordered the parties to
      promptly notify the Clerk of this Court if the stay issued by the District Court for the
      District of New Jersey were withdrawn or vacated before the Court could hear the appeal.
      Dkt. # 77. The Court heard the appeal on October 29, 2018. Dkt. # 167.

             Upon due consideration, it is hereby ORDERED that a stay of Ragbir’s removal is
      GRANTED. This stay is entered without prejudice to Defendants-Appellees moving to
      terminate this stay.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk of Court


                                                          1

CERTIFIED COPY ISSUED ON 11/01/2018
